DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10,  14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2018/0062249) – of record - in view of Hu (US 2017/0264018) – also of record, hereinafter Hu.  
Regarding claim 1 Sung discloses an electronic device (Fig. 5B, at 501) comprising: a radiator (Fig. 5B, at 510); a first antenna (Fig. 5B, at portion b) radiating a radio frequency (RF) signal of a first frequency band (e.g., paragraph 0097) by using a first portion of the radiator; and a second antenna (Fig. see also paragraph 0096).
Sung does not explicitly disclose wherein when the first antenna and the second antenna are in an operating state simultaneously, the RF signal of the first frequency band and the RF signal of the second frequency band are radiated simultaneously and respectively along the first portion and the second portion of the radiator.
Hu discloses wherein when the first antenna and the second antenna are in an operating state simultaneously, the RF signal of the first frequency band and the RF signal of the second frequency band are radiated simultaneously and respectively along the first portion and the second portion of the radiator (see paragraph 0017 “…these signals may be combined on a single carrier as a multiplexed signal….  This may allow a single radiating element to support more than two bands, with N elements providing N×m band simultaneous operation, where m is the number of supported bands”; see also paragraph 0019 “multiplexer”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Sung in accordance with the teaching of Hu regarding 

    PNG
    media_image1.png
    466
    357
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    684
    421
    media_image2.png
    Greyscale



Regarding claim 7 Sung further discloses the device according to claim 1, wherein: a position of the load circuit at the radiator is determined based on a frequency band to be implemented (Fig. 5B, at 560; paragraphs 0095-0097).

Regarding claim 8 Sung further discloses the device according to claim 7, wherein: the position of the load circuit at the radiator is determined based on a wavelength corresponding to the frequency band to be implemented (Fig. 5B, at 560; paragraphs 0095-0097).



Regarding claim 10 Sung discloses a dual-band antenna (Fig. 5A, at 510a) comprising: a first antenna portion (Fig. 5B, at portion b) radiating a radio frequency (RF) signal of a first frequency band  (e.g., paragraph 0097) by using a first portion of a radiator (Fig. 5B, at 510); and a second antenna portion (Fig. 5B, at portion c) radiating the RF signal of a second frequency band  (e.g., paragraph 0097) by using a second portion of the radiator, the second portion including the first portion (Fig. 5B, at portions b and c), wherein: the first antenna portion and the second antenna portion share a same feed point (Fig. 5B, at 511 – the feedpoint of feeding line 540) arranged at the radiator: the first antenna portion is between the feed point and a ground point (Fig. 5B, at 532b) arranged at the radiator (Fig. 5B, at b; and Fig. 5C, at P1 to 532b; paragraph 0095); the second antenna portion is between the feed point and a load circuit (Fig. 5B, at 560) arranged at the radiator (Fig. 5B, at c; and Fig. 5C, at P2 and 561- part of 560; see also paragraph 0096).
Sung does not discloses wherein when the first antenna and the second antenna are in an operating state simultaneously, the RF signal of the first frequency band and the RF signal of the second frequency band are radiated simultaneously and respectively along the first portion and the second portion of the radiator.
Hu discloses wherein when the first antenna and the second antenna are in an operating state simultaneously, the RF signal of the first frequency band and the RF signal of the second frequency band are radiated simultaneously and respectively along the first portion and the second portion of the radiator (see paragraph 0017 “…these signals may be combined on a single carrier as a multiplexed signal….  This may allow a single radiating element to support more than two bands, with N elements see also paragraph 0019 “multiplexer”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Sung in accordance with the teaching of Hu regarding multiplexers used with an antenna in order to allow a single radiating element to support more than two bands (Hu, paragraph 0017) and so that the antenna device can dynamically adapt to different environments and to different transmission/reception requirements while in operation (Hu, paragraph 0011).

Regarding claim 14 Sung further discloses the antenna according to claim 10, wherein: a position of the load circuit at the radiator is determined based on the second frequency band (Fig. 5B, at 560; paragraphs 0095-0097).

Regarding claim 15 Sung further discloses the antenna according to claim 10, wherein: a position of the ground point at the radiator is determined based on the first frequency band (Fig. 5B, at 532a; paragraphs 0095-0097).

Regarding claim 16 Sung further discloses the antenna according to claim 10, wherein: the ground point is a first ground point (Fig. 5B, at 532a); and a position of a second ground point (Fig. 5B, at 532b) arranged at the radiator is used to adjust an impedance of the feed point (Fig. 5B, at 532b; paragraphs 0095-0097).

Regarding claim 18 Sung discloses an electronic device (Fig. 5B, at 501) comprising: a radiator (Fig. 5B, at 510); and a dual-band antenna (Fig. 5A, at 510a) arranged at the radiator including: a first see also paragraph 0096).
Sung does not explicitly disclose when the first antenna and the second antenna are in an operating state simultaneously, the RF signal of the first frequency band and the RF signal of the second frequency band are radiated simultaneously and respectively along the first portion and the second portion of the radiator.
Hu discloses when the first antenna and the second antenna are in an operating state simultaneously, the RF signal of the first frequency band and the RF signal of the second frequency band are radiated simultaneously and respectively along the first portion and the second portion of the radiator (see paragraph 0017 “…these signals may be combined on a single carrier as a multiplexed signal….  This may allow a single radiating element to support more than two bands, with N elements providing N×m band simultaneous operation, where m is the number of supported bands”; see also paragraph 0019 “multiplexer”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Sung in accordance with the teaching of Hu regarding multiplexers used with an antenna in order to allow a single radiating element to support more than two .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Hu as applied to claim 10 above, and further in view of Puuri et al., (US 2017/0179581), of record, hereinafter Puuri.

 	Regarding claim 13 Sung as modified by Hu does not explicitly disclose the antenna according to claim 10, wherein: the load circuit is an inductor-capacitor (LC) oscillating circuit open to the first frequency band and short-circuiting the second frequency band. 
 	Puuri discloses wherein: the load circuit is an inductor-capacitor (LC) oscillating circuit open to the first frequency band and short-circuiting the second frequency band (Fig. 16A, at 134; paragraphs 0094-0096). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radiator disclosed by Sung in accordance with the teaching of Puuri regarding LC circuits for antennas in order for the antenna to be tuned to different frequencies received by the antenna (Puuri, paragraph 0096) which provides for a space-efficient antenna apparatus for use within a metal housing, and methods of tuning and use thereof (Puuri, paragraph 0009).

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-10, 13-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 




    PNG
    media_image3.png
    368
    494
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    466
    357
    media_image1.png
    Greyscale


Conclusion

 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E LOTTER/Examiner, Art Unit 2845